Citation Nr: 1610443	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine prior to January 11, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected DDD of the lumbar spine from January 11, 2012.



ATTORNEY FOR THE BOARD

J.H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that granted service connection for a low back disability and assigned an initial noncompensable (0 percent) disability rating effective from February 2, 1994, the day after the Veteran's discharge from service, and a rating of 10 percent effective from July 5, 2000.

During the course of the appeal the Board issued a decision in February 2006 that granted a 10 percent initial rating effective from February 2, 1994.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which remanded the case to the Board in May 2007 for extraschedular consideration.  In pertinent part, a May 2008 Board decision denied an initial rating greater than 10 percent.  The Veteran appealed this decision to the Court.  In April 2010, the Court remanded the appeal to the Board pursuant to the terms of a Joint Motion for Remand.  In March 2011, the Board remanded the appeal for additional development.  In February 2013, the Agency of Original Jurisdiction (AOJ) issued a rating decision that granted a 20 percent disability evaluation effective from January 11, 2012.  The Board has characterized the issues on the title page to comport with these developments.

In March 2013, the Board remanded the case to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As addressed below, the Board finds sufficient lay and medical evidence of record to decide the Veteran's entitlement to a higher schedular rating for the time period from the inception of the appeal until February 11, 2004.  The remaining aspect of the appeal is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From February 2, 1994, to February 11, 2004, the Veteran's thoracolumbar spine disability was manifested by mild intervertebral disc syndrome (IVDS) without incapacitating episodes; range of motion during the applicable rating period was flexion predominantly to 70 degrees or better, no limitation of lateral motion and combined range of motion to 205 degrees, with pain on motion.

2.  From February 11, 2004, the Veteran's thoracolumbar spine disability has been manifested by severe, recurring attacks of IVDS.


CONCLUSION OF LAW

The requirements to establish entitlement to an initial evaluation in excess of 10 percent for DDD of the lumbar spine prior to February 14, 2004, have not been met, but the criteria for a 40 percent rating since February 14, 2004 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5294-5295 (2003); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2004-2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The rating issue herein decided arises from an original grant of service connection; in Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.   

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In March 2015, the Board remanded the claim to the AOJ with instructions to obtain records from the Social Security Administration (SSA), from the Veteran's former employer Office of Personnel Management (OPM) and current VA treatment records; the AOJ has complied with these requirements.  The record also contains service treatment records, post-service VA and private treatment records and VA examination reports.  The Veteran has not identified any outstanding medical records pertaining to the period under review that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.  

The Veteran has also been afforded numerous VA examinations of the spine during the course of the appeal, most recently in January 2012.  As addressed in the REMAND below, the Board finds that additional examination is warranted based upon a potential increased severity of disability since the last VA examination.  However, the lay and medical evidence of record is sufficient to decide the Veteran's level of disability for the time period up until February 11, 2004.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The rating criteria for lumbosacral spine disability changed during the course of the appeal.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.

The following criteria apply to rating intervertebral disc syndrome (IVDS) prior to September 23, 2002.  A rating of 0 percent is assigned for post-operative, cured IVDS.  A rating of 10 percent is assigned for mild IVDS.  A rating of 20 percent is assigned for moderate IVDS, with recurring attacks.  A rating of 40 percent is assigned for severe IVDS, with recurring attacks with intermittent relief.  A rating of 60 percent is assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.   38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002, IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a, DC 5293 (2003), DC 5243 (2004-2015).

Alternatively, disabilities of the spine may be rated on the basis of limitation of motion.  These criteria also changed during the course of the appeal, as discussed below.  

Prior to September 26, 2003, lumbosacral strain was rated under the following criteria.  A rating of 0 percent is assigned for slight subjective symptoms only.  A rating of 10 percent is assigned for characteristic pain on motion.  A rating of 20 percent is assigned for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent is assigned for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Additionally, a 10 percent rating was warranted for "slight" limitation of lumbar spine motion, a 20 percent rating was warranted for "moderate" limitation of lumbar spine motion and a 30 percent rating was warranted for "severe" limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria effective from September 26, 2003, lumbosacral spine disorders other than IVDS are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2015).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004-2015).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Schedular evaluation prior to February 11, 2004

The period under review begins February 2, 1994, the day after the Veteran's discharge from service.

Service treatment records (STRs) include a separation physical examination in January 1994 that characterized the spine and other musculoskeletal as "normal" on examination.   In the corresponding self-reported Report of Medical History, the Veteran denied a history of recurrent back pain or neuritis.

The Veteran had a VA examination in June 1994, performed by a physician.  The Veteran complained of recurrent back pain without radiation.  The Veteran stated he avoided lifting more than 50 pounds and denied taking medication.  Examination showed the Veteran to have normal posture and gait.  The Veteran had full range of motion (ROM); straight leg raising (SLR) was normal and ankle jerks were brisk and equal.  The examination report is silent in regard to pain on palpation or with movement.  The examiner's impression was residuals of back injury (ligamentous strain) with no functional impairment in regard to the lower back injury.  An X-ray of the lumbar spine concurrent to the examination was normal.

The RO denied service connection for a back disability by a rating decision in June 1994.  However, it was subsequently determined that the Veteran had not been afforded notice, so the denial was not considered to be final.

The Veteran presented to the VA outpatient clinic in December 1997 complaining of low back pain.  The clinician's impression is not legible.

In March 1998, the Veteran testified before the RO's Hearing Officer in support of an unrelated appeal.  The Veteran's representative pointed out that the Veteran had not been provided notice of the previous denial of service connection for low back disability and asserted a notice of disagreement on the Veteran's behalf.  As regards back symptoms, the Veteran testified that he had injured his back in service, and had subsequently re-injured his back in the same spot in a workplace injury.  He testified that his back disability was characterized by pain, especially associated with bending at work, and stated he would soak at night for soreness.

The Veteran had a VA examination in April 1998, performed by a physician.  The Veteran complained of back pain, especially at the end of the day, which recently began to radiate into the right leg.  Examination showed the spine to have normal curvature.  Gait was normal.  ROM was normal, with no functional limitation of motion due to pain.  There was no neurological deficit of the lower extremities, and the calves were equal in circumference.  The examiner diagnosed residuals of injury to the lumbar spine.  Concurrent X-ray showed normal lordosis of the lumbar spine; there was anterior spurring at L-5 but the study was otherwise unremarkable.

Magnetic resonance imaging (MRI) of the spine at St. Vincent Infirmary Medical Center in November 1998 showed multilevel degenerative disc disease (DDD) with minimal disc bulges from L2-3 through L5-S1.

The Veteran had an Army Reserve physical examination in December 1998.  His spine and other musculoskeletal was characterized as "normal."  However, in the corresponding self-reported Report of Medical History, the Veteran endorsed a history of recurrent back pain, for which he wore a lumbar brace.  In the same month he was placed on temporary profile (T-2) due to DDD.

The Veteran was examined at OrthoArkansas in January 1999.  The Veteran complained of low back pain for several months, generally bothersome after a long day of physical activity.  In that regard, the Veteran's current job required a considerable amount of walking.  The Veteran also played basketball and had concerns about his future activities.  The Veteran reported pain that was localized in the lumbosacral region and occasionally radiated into the legs.  Examination showed full ROM of the back with pain at the extremes of motion.  SLR was negative and there were no neurological deficits.  X-ray showed degenerative changes at L-5; MRI showed diffuse DDD with minimal disc bulging but did not show stenosis.  The physician stated the Veteran appeared to be having typical middle-aged back symptoms that are part of the aging process, and that the Veteran should not limit his physical activities.

In October 1999, the Veteran testified before the Board in support of his claim for service connection for back disability.  In regard to current symptoms, the Veteran testified that he had daily back pain that he had treated with soaks and rubs, but in 1998 the pain became worse; he consulted a private physician who diagnosed DDD and put the Veteran on prescription-strength pain medication.

The Veteran presented to the VA primary care clinic (PCC) in December 1999 complaining of low back pain for several days after exercising.  The clinician noted this was a recurring problem.

The Veteran had a VA examination in July 2000, performed by a physician.  The Veteran complained of daily low back pain and intermittent right leg pain.  The Veteran described his normal pain level as 7/10 and stated he would typically have to leave his workplace 1-2 times per month because his job required bending, stooping, lifting and throwing items.  Prescription medications provided some relief.  Examination showed the Veteran to have forward flexion to 75 degrees prior to onset of pain.  Extension was to 35 degrees with pain and lateral flexion was to 40 degrees bilaterally; rotation was not noted.  Pain was elicited with ROM.  SLR was negative and the Veteran was able to heel-walk and toe-walk well.  Provocative tests were negative.  Sensory was normal and the thighs and calves were symmetrical.  Multiple radiographs revealed slight deviation to the left that was probably positional; the spinous tip of S-1 was not seen but there was a very small spur on the body of L-5; the study was otherwise unremarkable.  The examiner's impression was DDD with minimal disc bulge L2-3 through L5-S1, and intermittent right radiculitis.  The examiner stated the Veteran would have intermittent functional loss and limitation due to pain.  

In April 2001, the Veteran presented to OrthoArkansas (Dr. Jay Lipke) complaining of back pain.  He reported he continued to work at the Post Office and also played a great deal of basketball.  Examination showed good ROM of the back with mild pain at the extremes of motion.  X-rays of the lumbar spine showed mild degenerative changes (facet arthrosis) at the lower lumbar levels.  

In December 2001, the Veteran presented to Dr. Lipke complaining of recurrence of back pain related to heavy work at his job at the Post Office.  Examination showed tenderness in the left lumbosacral region with negative SLR.  There was no neurological deficit.

The Veteran returned to Dr. Lipke in May 2002 complaining of recurrent back pain, now located primarily at the right thoracolumbar junction.  He stated the back pain had become persistently bothersome.  Examination showed good ROM with some pain at the right thoracolumbar junction.  SLR was negative and neurological examination showed no deficits.  The clinical impression was thoracolumbar muscle strain and/or ligamentous sprain.

A February 11, 2004 treatment record from Dr. Lipke noted the Veteran's description of recurrent low back problems over the past several weeks with pain radiating into the left leg just below the knee.  The Veteran described difficulty getting in and out of a chair, or bending forward at the waist.  He continued to work his regular duties at the post office.  On examination, the Veteran demonstrated "obvious" restriction of motion of the back.  When getting up from a sitting position, he stood with a forward flexed posture.  There were no neurologic deficits in the lower extremities.  An MRI scan of the lumbar spine at OrthoArkansas in February 2004 showed multi-level DDD.  

The Veteran presented to Dr. Lipke in March 2004 complaining of back pain radiating into the left leg, slightly improved by physical therapy.  The Veteran received a series of lumbar epidural steroid injections, administered at OrthoArkansas.  The anesthesiologist who performed the injections noted that the Veteran complained of low back and left leg pain but denied any weakness, numbness or tingling.  The pain occurred when standing and when sitting.  Examination showed negative SLR; sensation, strength and reflexes were intact but there was some tenderness midline in the lumbosacral junction.  In April 2004, following a series of three injections, the Veteran reported to Dr. Lipke that there was still some pain but a significant improvement in terms of back and left lower extremity pain, and he also reported having returned to his regular duties.

The Veteran was examined by Dr. Devon Ballard in July 2004 in conjunction with establishing a provider relationship.  Relevant to the spine, the Veteran complained of lumbar DDD with intermittent low back pain.  Examination showed the Veteran to have a little lower lumbar paraspinous muscle tenderness on palpation but no tenderness mid-line or in the CVA.  There was mild poor flexion secondary to discomfort but good lateral rotation (degrees of motion were not noted).  SLR was negative bilaterally and neurological examination was grossly normal.  Dr. Ballard's impression was DDD with intermittent low back pain.
  
In March-April 2005, the Veteran underwent a series of lumbar epidural steroid injections at OrthoArkansas to treat his ongoing back pain.  The Veteran was noted to be currently working, and the clinician stated he would be able to continue working on light duty status only.  The clinician also stated that, long-term, the Veteran may need to consider less rigorous employment due to his considerable back problems.

A May 2005 treatment note from OrthoArkansas states the Veteran's recent injections provided some relief but not complete relief.  The Veteran was currently processing retirement from the post office, which was probably a reasonable option given his work requirements versus his back symptoms.  The physician stated that another series of injections was a reasonable treatment option, but surgery was not.  It was noted that the Veteran had been unable to work between the time period from March 17, 2005 to May 18, 2005.

A May 2005 VA clinic record the Veteran's report that he may have to leave his job at the post office due to an inability to physically meet his work demands.  

The Veteran submitted a claim for total disability rating based on individual unemployability (TDIU) in June 2005, asserting therein that he had last been fully and gainfully employed on April 6, 2005.  The Veteran was subsequently granted TDIU effective from April 13, 2005, based on evidence that the last day he worked was actually April 12, 2005.  

The Veteran had a VA examination of the spine in June 2005, performed by a physician who reviewed the claims file and also reviewed private treatment records provided by the Veteran.  The Veteran complained of daily pain in the left lower lumbar area radiating into the left leg.  Protracted sitting also caused pain.  The Veteran stated that even mild exercise such as walking and stationary bicycle caused discomfort in the lower back.  Examination showed an erect posture and normal gait.  ROM was forward flexion to 70 degrees with pain at that point and lateral flexion to 30 degrees with pain at that point; combined ROM was to 205 degrees.  ROM testing was repeated after several minutes of walking and showed no change; the examiner stated it is unlikely that continued activity over a longer period would reduce the Veteran's functional capacity.  It is also probable that with flare-up of acute pain the Veteran would have a more significant impairment of functional ability and would need to get off his feet for 2-3 days per his previous history.  The Veteran did not have neuritic-type pain, numbness or paresthesias and neurologic examination was essentially normal.  The examiner stated the Veteran had DDD that was aggravated by activities such as stooping, lifting or rotating the back that at times caused more severe episodes requiring him to stop his activity entirely for several days.     

The Veteran's SSA disability file includes a physical functional capacity assessment that was prepared in January 2006.  The examiner, a physician, stated the Veteran was able to frequently lift 20 pounds and occasionally lift 10 pounds.  He was able to stand/walk/sit for about 6 hours in an 8-hour workday, with normal breaks.  His ability to push/pull was unimpaired.  There were no postural limitations (no impairment of climbing, stooping, kneeling, crouching or crawling).  Of interest, the examiner stated that medical evidence of record (MER) failed to confirm the severity of the Veteran's reported restrictions.  SSA eventually granted disability benefits effective from April 2005 based on disorders of the back (as noted above, the Veteran has been granted TDIU since the same date).      

The Veteran had epidural steroid injections by OrthoArkansas in May 2006 and March 2007.  Also in March 2007, the Veteran was issued a back brace by VA.

The Veteran presented to the VA primary care clinic (PCC) in December 2007 requesting access to pain medication (Tylenol #3) and epidural injection through VA.  He reported pain of 7/10 severity.  Examination showed the Veteran to have a normal gait.  ROM was flexion to 30 degrees and combined ROM to 115 degrees.  There was tenderness to palpation in the lower left back; no neurological deficits were noted.  The clinical impression was chronic LBP.

In December 2010, the Veteran presented to Dr. Lipke complaining of increased back pain after doing yard work, now radiating to the right lower extremity as well as the left.  Examination showed right lumbosacral tenderness with restricted lumbar motion, although ROM in degrees was not recorded.  There was no evidence of neurological deficit in the lower extremity and SLR was negative.  The clinical impression was lumbar DDD and spinal stenosis.

The evidence above shows that, during the period February 2, 1994, to February 11, 2004, the Veteran's thoracolumbar spine disability was characterized by pain on movement.  Accordingly, the currently-assigned 10 percent initial rating is appropriate.  For the reasons cited below, the Board finds that an initial rating higher than 10 percent is not warranted under any applicable DC prior to February 11, 2004.

The VA examinations in June 1994, April 1998, July 2000 and June 2005 consistently showed flexion to 70 degrees or better, lateral movement to 30 degrees or better and combined ROM to 205 degrees or better; further, these examinations consistently showed the Veteran to have had normal gait and normal spinal contour.  The numerous VA and non-VA clinical treatment records during the period are consistent with these examination findings.  Thus, the Veteran's limitation of motion did not approximate the criteria for 20 percent or higher evaluation under DC 5295 (2003), which is predicated on muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral in standing position.  The Veteran's limitation of motion also did not approximate the criteria for 20 percent or higher evaluation under the General Rating Formula, which is predicated on forward flexion between 30 to 60 degrees, combined ROM not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Furthermore, the Veteran's overall motion loss was no more than "slight" in degree when considering the criteria of DC 5292 (2003).

The Board also finds that the Veteran did not manifest more than mild IVDS without incapacitating episodes.  In this respect, the Veteran demonstrated no neurologic abnormalities.  He had "intermittent" episodes of functional loss and limitation due to pain wherein he described workplace interference 1 to 2 times per month.  As discussed above, his range of motion findings were no more than mild in degree and his overall functioning allowed for playing basketball a great deal.  With respect to the new criteria, the Veteran did not have at least 4 weeks of incapacitating episodes of IVDS as defined by regulation.

In so holding, the Board acknowledges the Veteran's description of low back pain which worsened with use, which is deemed credible and consistent with the entire evidentiary record.  The July 2000 VA examiner described the Veteran as experiencing intermittent functional loss and limitation due to pain.  The Veteran also described being capable of playing a great deal of basketball.  He did not describe limitation of motion in terms of degrees, or an extent of functional impairment which is not contemplated in the assigned 10 percent rating.  Thus, even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Veteran did not meet or more nearly approximate the criteria for a rating greater than 10 percent for the time period prior to February 11, 2004.

Schedular evaluation beginning February 11, 2004

A February 11, 2004 private treatment record demonstrated that the Veteran's thoracolumbar spine disability affected his ability to get in and out of a chair, interfered with his ROM and caused him to forward bend at the waist when standing.  He subsequently underwent extensive treatments which included physical therapy and LESIs with some temporary improvement of symptoms.  Subsequently, his thoracolumbar spine symptoms deteriorated to the point where he physically retired from his vocation due to his perceived inability to perform his work functions due to his low back disability.  A June 2005 VA examiner characterized the Veteran as having severe episodes of back exacerbations which required him to stop all activity for a few days.  

In the opinion of the Board, the lay and medical evidence demonstrated that, since February 11, 2004, the Veteran's thoracolumbar spine disability has been manifested by severe, recurring attacks of IVDS which warrants a 40 percent rating under the old schedular criteria. 

However, the Board finds that it cannot be factually ascertained that the increased severity of the thoracolumbar spine disability occurred prior to February 11, 2004.  In this respect, the Veteran was described as having "intermittent" functional loss and limitation due to pain by a July 2000 VA examiner.  Prior to February 11, 2004, the Veteran was able to work without limitations and even reported being capable of playing a great deal of basketball.  In February 2004, the Veteran reported that the current severity of his symptoms had been present for the past several weeks but there is no exact date of onset.  Thus, the Board finds that the lay and medical evidence does not establish a severity of thoracolumbar spine disability prior to February 11, 2004.

As addressed in the REMAND below, the Board defers further consideration of a higher rating since February 11, 2004 pending additional development.



ORDER

An initial evaluation higher than 10 percent for DDD of the lumbar spine prior to February 11, 2004, is denied; a rating of 40 percent effective from that date is granted, subject to the rules pertaining to the payment of monetary benefits.


REMAND

The Veteran last underwent VA spine examination in January 2012, at which time he was diagnosed with DDD with bulge at L5-S1 and history of intermittent right radiculitis but with current radiculitis symptoms on the left.  Recent VA clinic records in 2015 include the Veteran's endorsement of some incontinence of bowel and bladder symptoms, as well as occasional bucking of the hips and knees, with physical examination findings significant for decreased bilateral knee flexion, gait abnormality, and decreased reflexes in the left lower extremity.  Notably, a February 2015 VA diabetes mellitus peripheral neuropathy examination report diagnosed the Veteran with bilateral lower extremity diabetic neuropathy.  As the evidence suggests potential neurologic abnormalities not present at the time of the January 2012 VA examination, the Board finds that current examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2015.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported bowel and bladder incontinence symptoms, clarify whether the Veteran's manifests thoracolumbar-related neurologic impairment of the lower extremities (as opposed to service-connected diabetic neuropathy) and, if so, delineate to the extent possible the neurologic impairment of the lower extremities due to thoracolumbar origin.

3.  Thereafter, readjudicate the claim of entitlement to a rating greater than 40 percent for service-connected DDD of the lumbar spine since February 11, 2004, including the Veteran's request for special monthly compensation at the "s" rate based on having a TDIU plus a single 60 percent rating for his service-connected asthma.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


